Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 30, 2018.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-18-00729-CR



               IN RE DWAYNE RAYSHAUN WILSON, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                       County Criminal Court at Law No. 8
                             Harris County, Texas
                         Trial Court Cause No. 2219308

                          MEMORANDUM OPINION

      On August 20, 2018, relator Dwayne Rayshaun Wilson, who was charged
with the offense of carrying a handgun in a motor vehicle, filed a petition for writ of
mandamus (mislabeled as a petition for writ of prohibition) in this court. See Tex.
Gov’t Code Ann. § 22.221 (West Supp. 2017); see also Tex. R. App. P. 52. The
petition states that the relief sought is dismissal of the charge against him and
disqualification of the Honorable Jay Karahan, presiding judge of the County
Criminal Court at Law No 8. of Harris County. Relator has not alleged that he has
sought the relief he requests in his petition from the trial judge.

       As an intermediate appellate court, we only have original and appellate
jurisdiction to the extent provided by law. Tex. Const. art. V, § 6. By statute, our
mandamus jurisdiction is limited, such that we may only issue a writ of mandamus
to enforce our own jurisdiction or issue a writ against certain kinds of judges
identified in the statute. See Tex. Gov’t Code Ann. § 22.221(a), (b) (West Supp.
2017).

       Relator’s petition does not request that we issue a writ of mandamus to enforce
our jurisdiction or against the trial judge. Accordingly, we lack jurisdiction of
relator’s petition.

       Further, as the party seeking relief, relator has the burden of providing this
court with a sufficient record to establish his right to mandamus relief. See Walker
v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding) (per curiam); Tex.
R. App. P. 52.7(a)(1) (relator must file with petition “a certified or sworn copy of
every document that is material to the relator’s claim for relief and that was filed in
any underlying proceeding”). “A party’s right to mandamus relief generally requires
a predicate request for some action and a refusal of that request.” In re Perritt, 992
S.W.2d 444, 446 (Tex. 1999) (orig. proceeding). Relator has not provided a record
that shows that he has requested the relief he seeks from the trial judge and that the
judge has refused such request.




                                           2
      For these reasons, we deny relator’s petition for writ of mandamus.


                                      PER CURIAM


Panel consists of Justices Christopher, Jamison, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        3